Citation Nr: 0828062	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2006 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's application to reopen 
a claim for service connection for PTSD.  The veteran filed a 
timely Notice of Disagreement (NOD) in December 2006, and, 
subsequently, in December 2006, the RO provided a Statement 
of the Case (SOC). Thereafter, in January 2007, the veteran 
filed a timely substantive appeal and, in April 2004, the RO 
provided a Supplementary Statement of the Case (SSOC).  

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The RO denied the veteran's original claim for service 
connection for PTSD in an August 1987 rating decision and the 
veteran did not appeal that decision.

3.  A May 2003 rating decision reopened the veteran's claim 
for service connection for PTSD and denied it on a de novo 
basis.  The veteran did not appeal.  

4.  The evidence submitted since the May 2003 decision is 
either cumulative or redundant of evidence considered at the 
time of the May 2003 decision or does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for PTSD.
CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence received since May 2003 is not new and material, 
and the claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  The VA has issued 
final regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
the VA with respect to the duty to assist the veteran with a 
claim.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the May 2006 and June 2006 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim. Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In addition, the Court has held that, in the context of 
reopening a claim, as here, in addition to providing notice 
of what evidence is needed to reopen the claim, the VA must 
also provide notice of the information and evidence required 
to substantiate the appellant's entitlement to the underlying 
compensation benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  Thus, in order to comply with VCAA in this context, 
the RO must apprise the appellant of what constitutes "new 
and material evidence," as well as what evidence will support 
the underlying claim.  Id., at 9.

The May 2006 and June 2006 letters from the RO satisfy these 
mandates.  The May 2006 letter apprised the veteran of the 
type of evidence needed to establish his service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The letter also advised the 
veteran of what constituted "new and material evidence," 
outlining the specific types of evidence that would be 
required to support his underlying claim.  The letter clearly 
disclosed the VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although the VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that the VA received all such 
records.  The letter additionally apprised the veteran that 
the VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide the VA with any 
other supporting evidence or information in his possession, 
and then apprised him of the manner in which the VA 
calculates disability ratings and assigns effective dates.  
The June 2006 letter outlined the information and evidence 
required to substantiate the appellant's entitlement to the 
underlying compensation benefit for PTSD.  Thus, the Board 
finds that the veteran was informed of the evidence needed to 
substantiate his application to reopen his claim and the 
underlying claim for service connection, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and the VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

b. Duty to Assist.  The VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A(a) (stating that "[t]he 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the . . . 
claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth the Secretary's various duties to a claimant).  
In this instance, at the veteran's request, the RO acquired 
the VA medical records for February 2005 through August 2006.  

The Board finds that the VA need not provide another medical 
examination or obtain a medical opinion with respect to the 
veteran's claim for service connection for PTSD.  According 
to 38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a 
medical opinion in a claim to reopen a finally adjudicated 
issue applies "only if new and material evidence is presented 
or secured."  38 C.F.R. § 3.159(c)(4)(iii).  As the Board has 
determined that new and material evidence has not been 
received to reopen the claim, the VA had no duty to provide 
an examination or opinion.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and, 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. New and Material Evidence

a.  Law and Regulations.  If a veteran does not file a notice 
of disagreement with the RO decision within the applicable 
time period, 38 U.S.C.A. § 7105(c) provides that such a 
decision "shall become final and the claim will not 
thereafter be reopened or allowed. . . ."  38 U.S.C.A. § 
5108, however, provides an exception to this rule by 
requiring the Secretary to reopen a claim that has been 
finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the veteran filed his March 2006 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. § 3.156(a) controls in the 
present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decision makers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, 17 Vet. App. at 179.  In addition, "[i]n order to 
warrant reopening a previously and finally disallowed claim, 
the newly presented or secured evidence ... must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996).  That 
is, "the newly presented evidence need not be probative of 
all elements required to award the claim . . . but need be 
probative only as to each element that was a specified basis 
for that last disallowance."  Id.  

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in- 
service stressors (or the evidence necessary to establish 
that the claimed stressor actually occurred) varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  The ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in- 
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

b.  Analysis.  In August 1987, after considering the VA 
medical records, statements, and documentary evidence, the RO 
denied the veteran's claim for service connection for PTSD, 
stating that the veteran failed to establish the necessary 
criteria to establish service connection.  In September 1987, 
the RO supplied a notice of its adverse decision with respect 
to the denial of service connection for PTSD and also 
apprised the veteran of his appellate rights.  The veteran 
did not appeal this decision by filing a NOD.

In December 1996, the RO reconsidered the veteran's claim for 
service connection and, again, denied it.  The RO supplied 
proper notice of its adverse decision in the same month and 
the veteran did not appeal by filing a NOD.  

A June 1999 rating decision denied an application to reopen 
the claim for service connection.  In July 1999, the RO 
supplied a proper notice of their decision and the veteran 
did not appeal by filing the required NOD.

The RO, in a May 2003 rating decision, reopened the veteran's 
claim for service connection, after finding that the veteran 
had submitted new and material evidence in the form of 
private medical records showing treatment for PTSD.  Having 
indicated that the claim was reopened, the rating decision 
noted that the military personnel records did not list any 
decorations suggesting combat, or participation in combat or 
campaigns that would indicate actual combat.  Also, the 
record was found to contain no independent evidence 
confirming that the veteran was exposed to anything greater 
than the ordinary stress inherent in a combat zone.  Having 
determined that the veteran was not shown by military records 
or supporting evidence to have engaged in combat, the RO 
denied the veteran's claim for service connection for PTSD 
because the evidence available for review did not corroborate 
any of the veteran's claimed in-service stressors.  The RO 
supplied proper notice of their decision, including a summary 
of his appellate rights, in June 2003 and the veteran did not 
appeal by filing the required NOD.

The Board determines that the preceding decisions are final 
as the veteran did not, after receiving proper notice 
following each of these adverse findings, subsequently submit 
an NOD.  38 U.S.C.A. §§ 7104, 7105(c).  The Board, therefore, 
lacks jurisdiction to entertain the veteran's claim for 
service connection for PTSD, unless, pursuant to 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a), he supplies new and material 
evidence with respect to this claim.

The veteran submitted an application to reopen his claim for 
service-connected disability for PTSD in March 2006.  Along 
with his request, the veteran submitted a Vietnam Combat 
Certificate listing the activities of his unit, the 18th 
Military Police Brigade.  A review of the record indicates 
that this certificate was previously submitted to the RO in 
July 1987, July 1996 and March 2002, and the certificate was 
noted in the December 1996 rating decision.  Because this 
document was evidence of record at the time of the last prior 
final denial of the claim, the certificate is not new 
evidence and, therefore, not sufficient to reopen the 
veteran's claim for service connection.  See 38 C.F.R. § 
3.156(a).

Moreover, the combat certificate was for the veteran's unit; 
it was not issued specifically for the veteran and, with 
consideration of the veteran's military specialty (military 
policeman) and the fact that he did not receive any medals 
evincing combat duty; it does not confirm that the veteran 
engaged in combat with the enemy.  

VA medical records were requested by the RO and subsequently 
made part of the record.  In reviewing this evidence, the 
Board must determine if it is probative as to the specified 
basis for the May 2003 disallowance of the veteran's claim, 
the lack of corroborating evidence for the veteran's claim of 
an in-service stressor.  See Evans v. West, 9 Vet. App. 273, 
284 (1996) (noting that new and material evidence must be 
probative only as to each element that was a specified basis 
for the last disallowance).

A January 2006 VA medical record indicated that the veteran 
reported working as a military police officer during service 
in Vietnam.  He stated that his duties included  driving up 
and down Highway 4, a combat zone, between Saigon and Benluc 
to provide support for military units under fire.  He said 
that one of the soldiers in his squad committed suicide two 
weeks after the veteran left Vietnam.  He felt upset because 
he believed that he should have been there to help him.  The 
veteran reportedly fell into a deep depression when he was 
told about the soldier's death.  He also reported finding a 
nine-year-old Vietnamese boy bleeding on the side of the road 
and attempting to take him to the hospital, only to have the 
boy die in his arms.  The medical examiner noted that the 
veteran had PTSD.  

A February 2006 VA medical record stated that the veteran 
recalled an incident during which a group of intoxicated 
South Vietnamese infantrymen put a gun to his head after he 
stopped them from sexually assaulting an 11-year-old 
Vietnamese girl.  

The alleged stressors involving an intervention on behalf of 
a Vietnamese girl and witnessing the death of a Vietnamese 
boy are not capable of verification.  That is, anecdotal 
experiences of this type cannot be verified independently.  
See Cohen, 10 Vet. App. at 128, 134 ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented.").  
See also 38 C.F.R. § 3.159 (c)(2)(i). 

The Board further notes that, as for the veteran's accounts 
of events in Vietnam, included in the January and February 
2007 VA medical records, the Board finds that they also are 
not new evidence, being merely cumulative of accounts already 
in the record.  For example, the veteran reported his 
accounts of the suicide of his fellow soldier, (L.C.; 
initials used to protect privacy), and the death of the 
Vietnamese boy in statements submitted to the RO in July 1987 
and October 2001, respectively.  A May 2002 statement 
includes the previous two accounts as well as his 
recollection of the incident involving the South Vietnamese 
infantrymen.  In the May 2003 rating decision, the RO advised 
him that the evidence did not indicate that the veteran was 
involved in combat and, as such, there must be corroborative 
evidence of any in-service stressor.  The RO also informed 
the veteran that, from the evidence submitted, they could not 
verify the civilian casualties or the death of L.C.  The 
Board notes that the current evidence does not contain any 
new information that would help to verify any of the alleged 
in-service stressors, to include dates, times, names of 
witnesses, and geographic locations.  Because the veteran's 
accounts of incidents in Vietnam are not new, being merely 
cumulative of information already submitted prior to the May 
2003 rating decision, they are insufficient to reopen the 
veteran's claim for service connection for PTSD.  See 38 
C.F.R. § 3.156(a).

The Board also notes that no evidence submitted since May 
2003, including the information contained within the VA 
medical records, is not material because it does not raise a 
reasonable possibility of substantiating the veteran's claim.  
In the May 2003 rating decision, the RO determined that the 
veteran was not a combat veteran and, therefore, to 
substantiate his claim, he needed to submit corroborating 
evidence of an in-service stressor.  See Moreau, 9 Vet. App. 
at 395 (1996).  The veteran has not submitted evidence 
indicating that he was involved in any combat engagements.  
Therefore, as a noncombat veteran, the veteran's statements 
contained within the VA medical records cannot establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166.  Even though the VA medical records 
indicate treatment for PTSD, medical opinions diagnosing the 
disorder do not suffice to verify the occurrence of the in- 
service stressors required to substantiate the veteran's 
claim.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 10 
Vet. App. at 142 (1997).  The evidence submitted since May 
2003 is not material, because it does not relate to an 
unestablihed fact necessary to substantiate the claim; it 
does not raise a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.  









ORDER

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
PTSD is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




=Department of Veterans Affairs


